Case 9:19-cr-80030-WPD Document 261 Entered on FLSD Docket 02/14/2020 Page 1 of 25



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                        CASE NO. 19-80030-CR-Dimitrouleas/Matthewman

   UNITED STATES OF AMERICA

   vs.

   PHILLIP BRAUN,
   AARON SINGERMAN,
   ANTHONY VENTRELLA,
   DAVID WINSAUER
   JAMES BOCCUZZI,
   BLACKSTONE LABS, LLC, and
   VENTECH LABS, LLC,

               Defendants.
   ______________________________________/


     GOVERNMENT’S RESPONSE TO MOTION TO DISMISS FOR PROSECUTORIAL
                MISCONDUCT AND SANCTIONS, ECF NO. 228

          The United States, by and through undersigned counsel, hereby respectfully submits its

   opposition to the defendants’ Motion to Dismiss Indictment and Request for Sanctions, ECF No.

   228.

          The Court should deny the motion because the defendants fail to state a legitimate Brady

   claim, even while engaging in egregiously false and unsubstantiated accusations about the

   prosecution team’s conduct. In fact, the government has exceeded its discovery obligations and

   repeatedly sought out and produced information that might be potentially favorable to the defense.

   The defendants’ motion is also falsely premised on a supposition that government experts opined

   that the anabolic steroids in question are not controlled substances when sold in violation of 21

   U.S.C. § 802(41)(C). In fact, government subject matter experts supported and continue to support

   the fact that the anabolic steroids in question meet the scientific definition in section 802(41)(C).



                                                    1
Case 9:19-cr-80030-WPD Document 261 Entered on FLSD Docket 02/14/2020 Page 2 of 25



   There is no misconduct where the documents in question were produced four months before trial,

   were not suppressed, are not actually exculpatory, and the defendants have suffered no actual

   prejudice.

          Accordingly, the defendants’ accusation that key “information was kept hidden from the

   defendants and even the Grand Jury” lacks substance and their requests for sanctions and dismissal

   must be denied. See Mot. at 2.

                                         MATERIAL FACTS

          The defendants’ claims of misconduct are largely premised on documents produced in

   discovery in January 2020 from the Drug Enforcement Administration (“DEA”). The indictment

   alleges a conspiracy to distribute controlled substances, in violation of 21 U.S.C. § 846, and

   distribution and possession with intent to distribute controlled substances, in violation of 21

   U.S.C. § 841. Three of the six anabolic steroids alleged in the indictment are not specifically

   listed in the Controlled Substances Act, 21 U.S.C. § 802(41)(A). The government alleges those

   three substances were controlled substances because they meet the scientific and intent

   requirements in section 802(41)(C), an analogue drug provision enacted by the Designer

   Anabolic Steroid Control Act of 2014 (“DASCA”) in December 2014. As described in a 2018

   affidavit for a search warrant, defendant Blackstone Labs, LLC’s website specifically advertised

   their steroid-containing products as similar to other anabolic steroids. McCoy Aff. ¶¶ 39, 42, 46,

   In re Search Warrant of jamesbocc@gmail.com, No. 18-6319-HUNT (S.D. Fla. July 12, 2018).

   For example, the product Super DMZ Rx 2.0, alleged to contain two unlisted anabolic steroids,

   was marketed as “engineered and designed to increase, sustain, and strengthen muscularity,”

   because it “will increase lean muscle mass and strength at a level that is comparable to popular

   anabolic steroids such as Dianabol and Anadrol.” Id. The website also depicted the chemical



                                                    2
Case 9:19-cr-80030-WPD Document 261 Entered on FLSD Docket 02/14/2020 Page 3 of 25



   structure of the product’s active ingredients, and discussed at length how the substances were

   similar to other anabolic steroids. E.g., Ex. 1 (depicting dimethazine and methylstenbolone).

   The investigation leading to this indictment was conducted by the Food and Drug Administration

   (“FDA”) Office of Criminal Investigations.

     I.   Discovery

          Starting in April 2019, the government produced broad and comprehensive discovery that

   has exceeded the requirements of Rule 16, Brady, Giglio, and the Jencks Act. Along the way, the

   government provided detailed cover letters and tracked the discovery for defense counsel via a

   log.   See Ex. 2, Govt Discovery Log.        For example, the government collected extensive

   supplemental documents from the FDA, including work product, drafts and deliberative process

   materials, and produced the results under protective order. The purpose of producing these FDA

   documents was not because they are the government’s trial evidence, but was to exceed the

   government’s discovery obligations.

          The government produced more than 8,000 internal, FDA documents in searchable format.

   Ex. 2, at p. 12, row 144, 166. The government also produced more than 20 memoranda of

   interviews of defendants and their employees in May 2019, and another 22 memoranda of

   interviews of other witnesses in January 2020. The government produced potential trial exhibits

   in June 2019, including specific documents for each count in the indictment and most of the overt

   acts referenced under conspiracy counts. The government also took considerable effort and

   expense to provide defendants with copies of all electronic discovery, scans of paper documents,

   photographs of physical evidence, and forensic copies of electronic devices, including purchasing

   numerous encrypted hard drives to ensure that defense had easy access, and did not need to visit

   government facilities to review evidence.



                                                   3
Case 9:19-cr-80030-WPD Document 261 Entered on FLSD Docket 02/14/2020 Page 4 of 25



            On May 3, 2019, the Court set a discovery deadline for May 17, 2019, and the government

   produced almost all existing discovery by that date. The documents that were produced after the

   deadline were newly found materials, a June 2019 expert disclosure, documents not covered by

   Rule 16 (e.g., grand jury transcripts and memoranda of interviews), technical corrections to prior

   productions, higher quality versions of previously produced images, or a small number of

   documents that had been omitted from prior productions. For example, the government produced

   the 257 potential trial exhibits, of which only two documents were new. See Govt Opp’n to

   Continuance, ECF No. 186, at 4-7 (providing detail on discovery productions). The government

   also explained in its August 8, 2019, pleading:

            Supplemental productions would include the following: (1) FDA documents that
            were recently reviewed for privilege; (2) documents that the government acquires
            when one or more defendants plead guilty and produce additional documents;
            (3) Brady and Giglio materials identified by the government.

   ECF No. 186, at 7, n. 5 (emphasis added). The Court held a hearing on a motion for continuance

   on August 12, 2019, and at the hearing, the government again addressed the remaining discovery. 1

   Consistent with the August 12, 2019 hearing and its continuing discovery obligations, the

   government subsequently produced the following documents:

       •    September 13, 2019
               o FDA documents specifically reviewed for privilege (discussed above)
               o Records provided by defendant Robert DiMaggio (discussed in footnote 1)
               o Extracted phone communications from a witness (49 documents)


   1
     MR. READER: And I think the point I was trying to make, Your Honor, is that we -- in our opposition we mentioned
   that there are going to be more documents here. We have completed the documents that we have available, but there
   are a few more documents here and I want to make sure that everyone understands that and Your Honor understands
   that.
   THE COURT: Get them out as soon as you can because if I become convinced that you've held back on documents
   that should have been disclosed and that the defendants are prejudiced by it, then I may exclude that testimony in the
   government's case in chief.
   MR. READER: Very well, Your Honor. The documents in question are documents that were recently reviewed for
   privilege and found to be not privileged, a small group of documents involving the FDA, documents involving Mr.
   DiMaggio who you've heard about today, and any future Brady or Giglio documents that we identify. There should
   be a very limited pool of documents. Tr. Aug. 12, 2019, at 36-37 (emphasis added).

                                                             4
Case 9:19-cr-80030-WPD Document 261 Entered on FLSD Docket 02/14/2020 Page 5 of 25



             o Extracted phone communications between Anthony Ventrella and Ashley
                 Ventrella (defendants already possessed the full phone images, produced on May
                 3, 2019)
      •   November 20, 2019
             o Robert DiMaggio plea agreement (filed on November 19, 2019)
      •   November 26, 2019: Technical corrections
             o Technical correction, images from search warrant of James Boccuzzi’s email
                 (defense had searchable text for all the email as of May 3, 2019)
             o Technical correction, native files inadvertently omitted (majority were
                 defendants’ own documents)
             o Technical correction, native files inadvertently omitted (166 files)
             o Higher quality versions of images previously produced
      •   December 20, 2019
             o Three recent videos of Phillip Braun (publicly available online)
             o Copies of Blackstone Labs’ website and online articles (17 documents)
             o Five victim records
             o Three FDA documents
             o March 2019 memorandum of interview of James Boccuzzi at arrest
             o One bank record inadvertently omitted
      •   January 15, 2020: Potential Brady/Giglio and early Jencks Act production
             o 44 new documents, including grand jury transcripts, memoranda of interviews,
                 and two documents from DEA
             o List of bates numbers for produced documents that might be Brady/Giglio
      •   January 24, 2020: Supplemental DEA documents (21 documents)
      •   January 28, 2020: Memoranda of Interviews of DEA Chemists (2 documents)
      •   January 29, 2020: Supplemental FDA Adverse Event documents (14 documents)

   See Ex. 2, p. 11-12. The government has also produced two supplemental expert witness

   disclosures in September 2019 and January 2020.

          In their motion, defendants measure discovery from May 17, 2019, particularly noting the

   large volume of materials that arrived before the August 12, 2019, hearing. Mot. at 11-12. The

   Court’s order setting a May 2020 trial date already contemplated all documents produced prior to

   August 2019, and as the government previously noted, the vast majority of those documents were

   Blackstone Labs’ own records produced to the grand jury. Govt Opp’n Mot. Continuance, at 5,

   ECF No. 186.




                                                  5
Case 9:19-cr-80030-WPD Document 261 Entered on FLSD Docket 02/14/2020 Page 6 of 25



       II.   The Government Affirmatively Sought Out Potentially Unfavorable Evidence from DEA

             The government cast a wide net in discovery at the agency involved the prosecution, FDA,

   including collecting documents from numerous employees who did not participate in or assist with

   the prosecution but had documents that were even tangentially related to the defendant

   corporations, their products, and their unlawful ingredients. The FDA documents were produced

   in two tranches: approximately 6,600 documents on May 17, 2019, and approximately 1,400

   documents on September 13, 2019. The second tranche was delayed due to a privilege review, as

   explained by the government at the August 12, 2019 hearing on continuance. Tr. Aug. 12, 2019,

   at 36-37.

             During the privilege review, the prosecution team reviewed an October 2016 FDA

   document where a DEA chemist’s email described dimethazine as “[i]t is related in chemical

   structure to anabolic steroids controlled in Schedule III of the CSA, however, this specific

   substance is not listed or defined as a controlled substance.” 2 Ex. 3 (the “FDA Email”). The

   government produced fifteen (15) different versions of this document to all defendants in the

   September 13, 2019, discovery production. The government counsel perceived (and continue to

   believe) the chemist’s statement included a legal error where the chemist failed to apply 21 U.S.C.

   § 802(41)(C) while correctly describing the scientific fact that dimethazine is “related in chemical

   structure” to listed anabolic steroids.

             The government affirmatively reached out to DEA counsel on August 27, 2019, requesting

   to speak with the chemist who authored the document. The government renewed the request on

   December 4, 2019, and the interview was ultimately scheduled for January 13, 2019. The

   government will submit ex parte privileged documents to the Court for in camera review that


   2
    The indictment spells this chemical “dimethazine,” but dymethazine is also used by Blackstone Labs on its website,
   Ex. 1, and is the same spelling used by FDA officials in the 2016 email. Ex. 3.

                                                           6
Case 9:19-cr-80030-WPD Document 261 Entered on FLSD Docket 02/14/2020 Page 7 of 25



   demonstrate there was no effort by the prosecution team, nor DEA, to obscure or suppress this

   evidence.

            At the scheduled time of the interview, in January 2020, DEA counsel informed

   prosecutors that DEA had just located two relevant documents, and asked whether the government

   wished to postpone the interview to review the documents. The two DEA documents were

   produced to the prosecution team on January 14, 2020, and produced to defendants on January 15,

   2020. The government immediately asked DEA to check for any additional documents on the

   three unlisted steroids (dimethazine, methylstenbolone, and methyl-1-etiocholenolol), and after

   receiving additional DEA documents on January 21, 2020, the government interviewed Terrence

   Boos, Section Chief of the DEA Drug and Chemical Evaluation Section, and the chemist the

   following day. The government produced the new documents via email to defendants on January

   24, 2020, and produced memoranda of the January 22, 2020 interviews on January 28, 2020. Ex.

   2, at p. 12. The government issued a second broader request for relevant documents to DEA on

   January 28, 2020. The government received 30 additional documents from DEA on February 11,

   2020. DEA continues to search for additional, relevant correspondence.

                a. Relevant Discovery Productions

            On January 15, 2020, the government produced to defendants a letter and a DVD of

   documents titled “Potential Brady/Giglio and Early Jencks Act.” 3 Ex. 4. The purpose of this

   disclosure was to go beyond the requirements of Rule 16 and Local Rule 88.10 (which incorporate

   Brady and Giglio) by specifically identifying materials already in discovery that might be of

   interest to the defense. 4 The government included the Bates numbers for 118 previously produced


   3
     The government production of potential trial exhibits in June 2019 also included potential Brady materials, although
   they were not specifically identified as such.
   4
     Presumably based on this letter, defendants state the “government already conceded that its supplemental disclosures
   contain Brady/Giglio material, produced for the first time only four (4) months before trial.” Mot. at 4.

                                                             7
Case 9:19-cr-80030-WPD Document 261 Entered on FLSD Docket 02/14/2020 Page 8 of 25



   documents, along with five excerpts from defendant Anthony Ventrella’s cell phone, all of which

   were previously produced in discovery to all defendants. The government also included a number

   of previously undisclosed grand jury transcripts, which could be Jencks materials, and memoranda

   of witness interviews, which are not Jencks materials, all under the theory that they could

   potentially be helpful to the defense in preparing for trial. In addition, the letter had three other

   new disclosures, specifically:

          •   Two documents from the DEA, totaling nine pages;
          •   A publicly available plea agreement for a previously disclosed cooperating
              witness;
          •   Potential impeachment information that a potential witness reported to police
              in 2017 and that no formal charges were filed.

   The DEA documents were the first documents in the cover letter, and the government attached

   copies of the DEA documents in the email to defense counsel. As noted above, the prosecution

   team first received the two documents one day prior to producing them to defendants.

   III.   Scope of Prosecution Team

          This case was investigated by special agents from the FDA Office of Criminal

   Investigations Miami Office (“FDA OCI”). No DEA special agents or investigators are members

   of the investigative team. The prosecution team had limited contact with DEA. In January 2017,

   FDA Special Agent Kelly McCoy sought advice from a DEA agent contact about specific

   substances, and received an answer that described the compounds as: “We looked to see if these

   compounds were controlled and we did not find anything scheduling them.” Ex. 5. The DEA

   agent had shared Agent McCoy’s inquiry with a contact at one of DEA’s forensic laboratories,

   which are generally responsible for identifying substances submitted at trials, who responded:

   “Looks like neither one is controlled, but they are very close (off by a methyl group in one case)

   to controlled anabolics. The first one on the label is methyl[]stenbolone and the second one is


                                                    8
Case 9:19-cr-80030-WPD Document 261 Entered on FLSD Docket 02/14/2020 Page 9 of 25



   mebolazine or dymethazine. I wondered if they could be considered analogues, so I checked.

   ODE 5 doesn’t have anything on them.” Id. The response specified “we did not find anything

   scheduling them.” Id. The forensic chemists are those who test samples for drugs, as opposed to

   the “structural” chemists with the DEA Drug and Chemical Evaluation Section (“DOE”) who

   opine on “substantial similarity,” which is the statutory standard applicable to the three substances

   at issue that are not specifically listed in the CSA. See 21 U.S.C. § 802(41)(C).

           Shortly thereafter, in February 2017, undersigned government counsel sought an opinion

   from DOE expert structural chemists laying out specific scientific questions for the elements of 21

   U.S.C. § 802(41)(C)(i)-(iii). Ex. 6.6 The government counsel (including Agent McCoy) then

   received written confirmation from DOE Section Chief Terrence Boos that the substances in

   question, dimethazine and methylstenbolone, were structurally similar to listed anabolic steroids

   and met the scientific definitions in 802(41)(C)(i). Id. The government subsequently inquired in

   August 2018 about a third compound – methyl-1-etiocholenolol – and received another written

   opinion that it met the definition in 802(41)(C)(i). Ex. 7. Although the government’s other

   communications with DEA are privileged and do not match any category in Rule 16, the

   government is submitting additional documents ex parte for in camera review. The government

   contacted Section Chief Boos again in February 2019 to secure a chemist and pharmacologist for

   testimony at trial. The government produced summaries of the expert witnesses’ opinions on the

   unlisted anabolic steroids to defendants on June 12, 2019 and the listed steroids on January 8,

   2020. No DEA expert chemist has suggested to the prosecution team that the February 2017




   5
     ODE is not an acronym but is the internal reference to the DEA Drug and Chemical Evaluation Section. The section
   is currently referred to as DOE. Ex. 8, Aff. Terrence Boos, at 1, n.1.
   6
     Exhibits 6 and 7 were not produced previously and are not Rule 16 discovery: Boos is not intended to be a trial
   witness, the communication is entirely inculpatory, and the government is not required to produce its investigative
   files.

                                                           9
Case 9:19-cr-80030-WPD Document 261 Entered on FLSD Docket 02/14/2020 Page 10 of 25



   emails, August 2018 emails, February 2019 emails, or June 2019 summaries prepared for trial are

   inaccurate or in conflict with DEA guidance.

    IV.    Meaning and Context of the DEA Documents

           The DEA documents produced to defense in January 2020 include several memoranda or

   letters that are commonly referred to by the DEA as “control status letters.” Ex. 8, Affidavit

   Terrence Boos, at ¶ 4. These letters generally respond to inquiries from industry or DEA

   registrants who lawfully work with controlled substances, e.g., pharmaceutical importers and

   manufacturers, pharmacies, and physicians. 7 Id. Requests also come from law enforcement

   officials. Id. The registrants commonly request information about specific substances to be sure

   the requesting parties properly register, keep records, and meet reporting requirements for

   particular controlled substances. Id. Section Chief Terrence Boos signs the control status letters,

   although they are ordinarily drafted by other members of DOE. Id. The section’s chemists author

   a large number of the letters, approximately 20 per week, primarily for registrants. Id.

           Anabolic steroids not listed or defined in 21 U.S.C. § 802(41)(A) of the CSA may still

   violate the CSA when they are manufactured or marketed to promote muscle growth or any other

   pharmacological effect similar to that of testosterone, see 21 U.S.C. § 802(41)(C). However, an

   anabolic steroid that is not listed in or does not meet the definition in 21 U.S.C. § 802(41)(A) and

   accompanying regulations would not typically be described as “controlled” in a control status

   letter. Id., at ¶ 11. A scientist or drug distributor could lawfully possess such a substance

   without registering with DEA so long as they do not market the substance in violation of 21

   U.S.C. § 802(41)(C). Id. (“Without having the intent set forth in § 802(41)(C), a registrant



   7
    Any person who manufactures or distributes any controlled substance must obtain an annual registration from
   DEA. 21 U.S.C. § 821. The CSA and its implementing regulations require significant responsibilities of registrants.
   E.g., 21 U.S.C §§ 821, 822, 825, 827, 828, and 830.

                                                           10
Case 9:19-cr-80030-WPD Document 261 Entered on FLSD Docket 02/14/2020 Page 11 of 25



   handling one of those substances need not treat it as a scheduled III substance unless and until

   either substance is listed under the CSA.”). Responses to control status inquiries are based on

   the inclusion of the substance in the CSA or accompanying Code of Federal Regulations,

   including whether it was covered by section 802(41)(A). Id. Chemists responding to control

   status inquiries related to anabolic steroids were not initiating reviews under the substantial

   similarity requirements in section 802(41)(C), a process that requires a review of scientific

   literature plus expert analysis of chemical structures. Id. at ¶ 7; see Ex. 9 (DEA document with

   results of search of scientific literature used to evaluate whether dimethazine is substantially

   similar).

           For example, the same chemist who wrote the October 2016 email stating dimethazine was

   “not a controlled substance,” and who drafted the June 8, 2018 control status letter also sent an

   email on February 2, 2017 explaining to his supervisor, “[w]e previously determined that

   dimethazine is not controlled, but that was based on it not being listed in the definition. I need to

   review these [chemical structural diagrams] further for a determination under 21 USC

   802(41)(C).” Ex. 10.

           Only when asked by this prosecution team specifically about the chemical structures and

   section 802(41)(C) did a DOE expert chemist conduct the scientific analysis and review required

   to give an opinion about the substantial similarity definition in section 802(41)(C). The chemists

   then concluded the substances were substantially similar to listed steroids. Exs. 6, 7. In a March

   14, 2017 letter to an FDA special agent in Illinois, DOE described dimethazine and

   methylstenbolone as “not controlled” but also noted:




                                                    11
Case 9:19-cr-80030-WPD Document 261 Entered on FLSD Docket 02/14/2020 Page 12 of 25



             However, should DEA receive information that these substances meet the criteria
             set forth in Title 21 United States Code, Sections 802(41)(A) or 802(41)(C), DEA
             will initiate rulemaking to have these steroids specifically named as anabolic
             steroids under the CSA.

   Ex. 11.

             DOE subsequently continued to issue control status letters stating that dimethazine was

   “not controlled,” but did not intend these letters to speak to its similarity to other substances. E.g.,

   Ex. 12, Letter to Department of Defense (referencing 802(41)(A)) (June 8, 2018); Ex. 13.

   Memorandum to Jorge Jimenez, Chief, Import/Export Section, Diversion Control Division (June

   21, 2018) (describing dimethazine as not a controlled substance or regulated chemical under the

   CSA).

             When an FDA special agent working on another case asked in February 2019 for

   information on dimethazine and methylstenbolone, DOE responded with a scientific opinion

   consistent with the opinion given to the prosecution team in this case. Ex. 14. DOE gave the same

   advice again to another law enforcement agent in March 2019. Ex. 15.

                                        LEGAL BACKGROUND

     I.      Scope of Criminal Discovery

             Federal criminal discovery is governed by Federal Rule of Criminal Procedure 16 and

   Local Rule 88.10, which incorporate the constitutional rules of Brady v. Maryland, United States

   v. Giglio, as well as the Jencks Act. The rules explain both what is discoverable and what is not.

   Other than for constitutional reasons, Rule 16 “does not authorize the discovery or inspection of

   reports, memoranda, or other internal government documents made by an attorney for the

   government or other government agent in connection with investigating or prosecuting the case.”

   Fed. R. Crim. P. 16(a)(2). Nor does Rule 16 “authorize the discovery or inspection of statements




                                                     12
Case 9:19-cr-80030-WPD Document 261 Entered on FLSD Docket 02/14/2020 Page 13 of 25



   made by prospective government witnesses except as provided in [the Jencks Act].” Fed. R. Crim.

   P. 16(a)(2).

     II.   Standard for Brady Claims

           As originally indicated in Brady v. Maryland, the prosecution must disclose “evidence

   which is advantageous to the defendant, and which, if suppressed, would deprive him or her of a

   fair trial.” United States v. Beale, 921 F.2d 1412, 1426 (11th Cir. 1991). This does not mean all

   evidence, or even all favorable evidence:

           Indeed, a “defendant’s right to discover exculpatory evidence does not include the
           unsupervised right to search through the [government’s] files,” Pennsylvania v.
           Ritchie, 480 U.S. 39, 59 (1987), nor does the right require the prosecution to deliver
           its entire file to the defense. See Agurs, 427 U.S. at 109. Rather, Brady obligates
           the government to disclose only favorable evidence that is “material.” The
           “touchstone of materiality is a ‘reasonable probability’ of a different result.” Kyles
           v. Whitley, 514 U.S. 419, 434 (1995). Accordingly, under Brady, the government
           need only disclose during pretrial discovery (or later, at the trial) evidence which,
           in the eyes of a neutral and objective observer, could alter the outcome of the
           proceedings.

   United States v. Jordan, 316 F.3d 1215, 1251–52 (11th Cir. 2003). The government is not obliged

   under Brady to furnish defendants with information they already have or which they can obtain

   with any reasonable diligence. E.g., United States v. Campagnuolo, 592 F.2d 852, 861 (5th Cir.

   1979) (citations omitted).

           A successful defense claim under Brady requires that 1) the prosecution suppressed

   evidence, 2) the evidence suppressed was favorable to the defense or exculpatory, and that 3) the

   suppressed evidence was material. Felker v. Thomas, 52 F.3d 907, 910 (11th Cir. 1995). A Brady

   violation does not occur even where a late disclosure is made so long as the defendant has a

   sufficient amount of time to respond to the new evidence. See United States v. Simms, 385 F.3d

   1347, 1358 (11th Cir. 2004) (finding no violation where Brady information was disclosed after the


                                                    13
Case 9:19-cr-80030-WPD Document 261 Entered on FLSD Docket 02/14/2020 Page 14 of 25



   local rules deadline, as soon as the prosecutor learned of it, and where additional time prevented

   prejudice). “[C]onstitutional error results from the withholding of Brady evidence only ‘if there

   is a reasonable probability that, had the evidence been disclosed to the defense, the result of the

   proceeding would have been different.” Simms, 385 F.3d at 1357 (quoting United States v. Scheer,

   168 F.3d 445, 451 (11th Cir. 1999) (citations omitted)). The prejudice must be such that a different

   outcome would be probable, not just possible. See Strickler v. Greene, 527 U.S. 263, 291 (1999).

           A delayed disclosure is only grounds for reversal of a conviction where the material “came

   so late that it could not be effectively used.” See United States v. Bueno-Sierra, 99 F.3d 375, 379-

   80 (11th Cir. 1996) (finding no need for reversal where a mid-trial disclosure was remedied by

   recess to allow defense time to consider new material); United States v. Bailey, 123 F.3d 1381,

   1398 (11th Cir. 1997); United States v. Beale, 921 F.2d 1412, 1426 (11th Cir. 1991) (A Brady

   violation can also occur if the prosecution delays in transmitting evidence during a trial, but only

   if the defendant can show prejudice). Substantial prejudice for late disclosures under Federal Rule

   of Criminal Procedure 16 only occurs where a defendant is unduly surprised and does not have

   adequate opportunity to prepare a defense. Bueno-Sierra, 99 F.3d at 380. The Eleventh Circuit

   has held that there is no suppression, and thus no Brady violation, if the defendant or his attorney

   knows before trial of the allegedly exculpatory information. See Felker, 52 F.3d at 910 (where

   defendant alleged late disclosure for information they already knew).

    III.   Standard for Dismissal or Sanctions

           Actual prejudice to the defendant is a necessary element when a defendant seeks to dismiss

   an indictment for prosecutorial misconduct. United States v. Accetturo, 858 F.2d 679, 681 (11th

   Cir. 1988) (“[D]ismissal of an indictment for prosecutorial misconduct is an extreme sanction

   which should be infrequently utilized”) (citations omitted). The Supreme Court has made clear



                                                   14
Case 9:19-cr-80030-WPD Document 261 Entered on FLSD Docket 02/14/2020 Page 15 of 25



   that dismissing an indictment for misconduct that did not prejudice the defendant is inappropriate.

   Bank of Nova Scotia v. United States, 487 U.S. 250, 255 (1988) (noting that “a district court

   exceeds its powers in dismissing an indictment for prosecutorial misconduct not prejudicial to the

   defendant”). The burden for dismissal of a prosecution team is the same: a showing of misconduct

   and actual prejudice. United States v. Kachkar, 2018 WL 6974949, at *3 (S.D. Fla. Dec. 26, 2018)

   (citing United States v. Walker, 243 Fed. App’x 621, 622-24 (2d Cir. 2007)). Even when

   misconduct and prejudice can be shown, courts first determine whether a less severe remedy could

   address the constitutional violation. E.g., Kachkar, 2018 WL 6974949 at *3 (collecting cases that

   reject dismissals for misconduct).

          When contemplating sanctions due to the late production of evidence, courts must weigh

   several factors, including, “reasons for the Government’s delay, the extent of the prejudice that the

   defendant has suffered because of the delay, and the feasibility of curing such prejudice by granting

   a continuance.” United States v. White, 846 F.2d 678, 691 (11th Cir. 1988). Courts then, if

   necessary, impose the least severe sanction applicable to remedy the deficiencies. Id.

    IV.   Hyde Amendment and Equal Access to Justice

          The Hyde Amendment provides for the award of attorney’s fees and litigation expenses

   where the government’s position was “vexatious, frivolous, or in bad faith.” 18 U.S.C. § 3006A.

   To succeed on such a claim, the government’s legal position must be shown to have been “asserted

   in bad faith or without any foundation or basis for belief that it might prevail.” United States v.

   Gilbert, 198 F.3d 1293, 1303 (11th Cir. 1999). This is a “daunting” proposition. Id. at 1302. This

   is an objective standard, and even in an instance of apparent personal animus, if there is an

   objective basis for the government’s proceeding, the claim must fail. See United States v.

   Shaygan, 652 F.3d 1297 (11th Cir. 2011) (overturning an award of fees where there was an



                                                    15
Case 9:19-cr-80030-WPD Document 261 Entered on FLSD Docket 02/14/2020 Page 16 of 25



   objectively reasonable basis for the prosecution); cf. United States v. Adkinson, 135 F.3d 1363

   (11th Cir. 1998) (finding an award of fees appropriate where the government indicted and tried a

   charge under a theory of fraud which had been rejected by the Eleventh Circuit).

                                              ARGUMENT
              The defendants’ motion lacks a basis in law and relies on egregiously false and

   unsubstantiated accusations about the prosecution team’s conduct. In fact, the government has

   exceeded its discovery obligations and diligently sought out and produced information favorable

   to the defense. Moreover, the recently produced DEA information does not actually contradict the

   factual allegations or legal theory in the indictment, which correctly alleges the language in the

   charged statute. If they meet the standards for admissibility, the defendants may be entitled to

   explore the documents at trial on cross-examination, but the mere fact they received the offending

   documents four months before trial is sufficient to deny their claim of Brady violations and

   misconduct.

     I.       Defendants’ Claims Are Based on Wholly Unsupported Accusations

              The government has repeatedly exceeded its discovery obligations, including taking

   affirmative efforts to seek evidence even potentially favorable to the defense. Rather than credit

   the government for turning over evidence they consider important, the defense relies on numerous

   inaccurate statements to make their claims. For example, the following statements from their

   motion are incorrect and demonstrably false:

          •   “Yet, the government knew the Chief of Diversion Control, not some unnamed ‘chemist’
              issued a definitive determination letter to the FDA stating the substances were not
              controlled substances.” Mot. at ¶ 6.
          •   “The [January 15, 2020 discovery] letter contains what appears to be misinformation
              intended to mislead the defense.” Mot. at ¶ 10.
          •   “Because prosecution counsel authored some of the emails himself, his apparent attempt
              to blame the late production of discovery on the DEA is inaccurate.” Mot. at ¶ 10.



                                                    16
Case 9:19-cr-80030-WPD Document 261 Entered on FLSD Docket 02/14/2020 Page 17 of 25



           •    “The record indicates the government has consistently suppressed Brady evidence
               directly affecting Counts 1 and 4-8 and misled defense counsel about what they knew and
               when they knew it.” Mot. at ¶ 26.
           •   Describing the prosecution as a “years-long campaign of concealment and deception.”
               Mot. at ¶ 34.

               The DEA documents themselves, e.g., Ex. 10, the government’s cover letter, Ex. 4, and

   Boos affidavit, Ex. 8, conclusively rebut these inflammatory accusations. The chemist who called

   dimethazine “not controlled” wrote in a contemporaneous email that he had not analyzed the

   substance under 802(41)(C). Ex. 10. As set forth in Section Chief Boos’s affidavit, control status

   letters are primarily issued for the sole purpose of informing registrants of their handling

   obligations under the CSA – not a “definitive determination” that a substance does not violate

   802(41)(C). Ex. 8 at ¶¶ 5, 9-11. The government’s cover letter accurately represented that the

   DEA documents had arrived the day before. Ex. 4. In addition, the government will submit in

   camera privileged documents that show the prosecution team’s diligence and efforts to assist the

   defense, even without a defense request. The hyperbolic statements in the defense motion can

   have only one purpose: to obscure that – as a matter of law – the defendants’ motion cannot

   succeed where the government voluntarily produced the information in question four months

   before trial and immediately after becoming aware of its existence.

     II.       Defendants’ Brady Claim Must Fail Given That Documents Were Produced Four Months
               Before Trial

               A careful review of the controlling law and facts will clearly show that defendants have

   not alleged a valid Brady claim, much less prosecutorial misconduct or the extreme prejudice

   necessary for dismissal or sanctions. The defendants fail to adequately allege or provide evidence

   that they meet any of the prongs of a Brady violation: suppression of evidence, that the suppressed

   evidence was materially exculpatory, or substantial prejudice.




                                                      17
Case 9:19-cr-80030-WPD Document 261 Entered on FLSD Docket 02/14/2020 Page 18 of 25



               a. Affirmative Government Disclosure Before Trial Cannot Be a Constitutional
                  Violation

          As an initial matter, there can be no constitutional Brady violation for pretrial disclosure

   so long as defendants have a sufficient amount of time to respond to new evidence. E.g., Simms,

   385 F.3d at 1358; United States v. Parnell, 723 F. App’x 745, 751 (11th Cir. 2018) (no Brady

   violation where government produced “large hard drive of documents” less than a month before

   trial), cert. denied sub nom. Wilkerson v. United States, 139 S. Ct. 353 (2018), reh’g denied, 139

   S. Ct. 659 (2018), cert. denied, 139 S. Ct. 491 (2018). Courts repeatedly find that even material

   exculpatory documents disclosed during trial may have sufficient time to avoid prejudice. E.g.,

   Bueno-Sierra, 99 F.2d at 379-80 (no reversal for mid-trial disclosure); United States v. Jeri, 869

   F.3d 1247, 1258 (11th Cir. 2017) (endorsing a continuance or short recess for new evidence

   disclosed the morning of trial, but no Brady violation); United States v. McGhee, 553 F. App’x

   895, 900 (11th Cir. 2014).

          Here, the government produced the documents four months before trial, and before pretrial

   defense motions were filed. In addition, a Brady violation requires a determination that “a

   reasonable probability, that had evidence been disclosed to the defense, the result of the proceeding

   would have been different.” Simms, 385 F.3d at 1357. Here, the documents were disclosed here,

   and there is no past proceeding – no evidentiary hearing, trial or outcome that the defense can

   claim should have been different. Instead, the defendants complain of alleged misconduct without

   evidence.

               b. No Documents Were Suppressed

          A puzzling aspect of the defendants’ claim is that these documents – which they received

   directly from the prosecution team – were suppressed. Documents delivered four months prior to

   trial have not been suppressed. Nor can there be a legitimate Brady claim of suppression where


                                                    18
Case 9:19-cr-80030-WPD Document 261 Entered on FLSD Docket 02/14/2020 Page 19 of 25



   the government took affirmative efforts to uncover the information, and then produced it

   immediately. Cf. United States v. Deutsch, 475 F.2d 55 (5th Cir. 1973) (finding Brady violation

   where government refused to check Post Office employee records of its chief witness). In addition,

   the defense made no request for DEA documents that would have put the government on notice to

   make additional efforts to search for these documents. Cf. United States v. Veksler, 62 F.3d 544,

   550 (3d Cir. 1995) (defense request for information may result in “constructive knowledge” on

   part of prosecution). While defendants contend, without evidence, that the government “withheld”

   the documents, this theory falls apart on the undisputed fact that the government delivered these

   documents on its own accord immediately after becoming aware of them. It bears repeating that

   the government produced the initial DEA documents to defendants the day after it received them.

          There is also no valid claim that this information was suppressed when 15 versions of the

   FDA emails were turned over to defense more than seven months before trial. Importantly, the

   FDA emails contained essentially the same information about dimethazine as the DEA control

   status letters. Subsequently, the government diligently pursued the one piece of potentially

   conflicting evidence it had (the FDA emails), and that process resulted in an immediate disclosure

   to the defendants. Further, the prosecution team was unaware of the control status letters until

   January 2020, and thus cannot have suppressed them. Where the documents were not actually

   suppressed, there is no valid Brady claim, e.g., Felker, 52 F.3d at 910, and discovery sanctions are

   unnecessary, much less the dismissal of an indictment for which defense has shown no prejudice.

              c. The DEA Documents Are Not Exculpatory and Not Material
          The defense motion asserts that the indictment was grounded on false evidence, relying on

   the incorrect theory that DEA informed the prosecution team that the substances were not subject

   to DASCA. See United States v. Naranjo, 634 F.3d 1198, 1212 (11th Cir. 2011) (“[M]ere

   speculation or allegations that the prosecution possesses exculpatory information will not suffice

                                                   19
Case 9:19-cr-80030-WPD Document 261 Entered on FLSD Docket 02/14/2020 Page 20 of 25



   to prove ‘materiality.’” (quoting Jordan, 316 F.3d at 1252 n. 81)). Notably, defendants do not, and

   cannot, claim that they somehow relied on information from DEA that their products were not

   controlled substances.

           No facts support the claim that the DEA chemists had analyzed section 802(41)(C) and

   determined that dimethazine and methylstenbolone were not controlled substances. Rather, the

   contemporaneous DEA documents and Affidavit of Section Chief Terry Boos establish that the

   control status letters were not an analysis under section 802(41)(C). E.g., Ex. 10 (“I need to review

   these [chemical structural diagrams] further for a determination under 21 USC 802(41)(C).”).

   Several of the documents omitted an acknowledgement that the control status review did not

   include an analysis under § 802(41)(C), which may have introduced some confusion into the

   present proceeding.       But that does not in fact demonstrate inconsistency between those

   § 802(41)(A) reviews and the § 802(41)(C) analysis conducted for the present case. Nor is there

   evidence that DEA chemists were disagreeing with their colleagues’ expert opinions.

           In making their claim about materiality, the defense overlooks a straightforward way of

   proving guilt for an analogue substance. In an analogue case, the government can prove the

   defendants knew the chemical structure of a substance that fell within the statutory definition of

   § 802(41)(C) (the theory attacked by defense). The government can also rely on evidence that

   defendants knew the substances were controlled under federal drug laws. 8 E.g., McFadden, 135

   S. Ct. 2298 (2015). This knowledge can be proved by direct or circumstantial evidence. Id. at

   2304 n. 1. The government intends to prove both in its case. The government proffers that its

   expected trial proof includes direct evidence, including testimony and documents, that each

   defendant knew that these substances were controlled substances, as well as circumstantial


   8
    The government’s Opposition to Motion to Dismiss Counts 1, 4-8, ECF No. 258, and Opposition to Motion to
   Dismiss Counts 1, 4-8 for Vagueness (responding to ECF No. 239) discuss this issue at greater length.

                                                        20
Case 9:19-cr-80030-WPD Document 261 Entered on FLSD Docket 02/14/2020 Page 21 of 25



   evidence of the same. The government’s trial proof is also expected to include expert testimony,

   testimony of co-conspirators, testimony of the defendants’ agents and employees, and numerous

   documents created or adopted by the defendants that are directly relevant to their knowledge that

   dimethazine, methylstenbolone, and methyl-1-etiocholenolol meet the statutory definition of

   anabolic steroids in § 802(41)(C)(i)-(iii). See e.g., Ex. 1.

               d. The Defendants Are Not Prejudiced Given That They Possess the Necessary
                  Information Well in Advance of Trial

           As the defense concedes, they received the DEA documents four months before trial, and

   in advance of their filing of pretrial motions. Mot. at 3, ¶ 4. No defendant asked for an extension

   of the filing deadline after receiving the DEA documents. 9 The defendants claim that, for the DEA

   documents, “[e]arly production . . . was essential and would definitely have resulted in a

   completely different effort by the defendants to prepare for trial.” Mot. at ¶ 16. Yet, the essential

   information for this theory was actually produced in September 2019 in the FDA emails where a

   DEA chemist described a steroid in the indictment as “not . . . defined as a controlled substance”

   without an evaluation under section 802(41)(C). In fact, 15 documents from FDA containing this

   information were produced to all defendants in searchable e-discovery format. 10 Thus, there is

   obviously no actual prejudice. Even as defendants claim the DEA documents alter their trial

   strategy, they cannot articulate actual prejudice where the government affirmatively identified the

   information for them four months before trial. With no actual prejudice, defendants cannot prevail

   on a Brady claim, and their request for dismissal is inappropriate.



   9
     Defense counsel and the government conferred on defendants’ request for an extension before they received the
   DEA documents, and the government did not oppose a two-week extension. The government also informed Richard
   Lubin, the only counsel to initiate a conversation about the DEA documents, that the government would be
   amenable to an additional extension to the motions deadline if specific to the DEA documents.
   10
      This specific September 2019 production from FDA was less than 1,500 documents, which presumably could
   have been reviewed in a matter of days. See Joint Def. Mot. Continuance, ECF No. 180, 7 at ¶ 18 (stating defense
   would review 17,000 pages per week).

                                                         21
Case 9:19-cr-80030-WPD Document 261 Entered on FLSD Docket 02/14/2020 Page 22 of 25



    III.   Defense Claims of Discovery Violations Lack Credibility Where Government Exceeded
           Its Discovery Obligations
           Defendants recycle stale and unsuccessful arguments about discovery that occurred before

   the August 12, 2019 hearing, where they erroneously contended the government misrepresented

   the schedule and productions of discovery. The credibility of these defense argument is evident

   in their claim that the potential trial exhibits produced by the government 11 months before trial

   are one of “many and extensive discovery violations by the prosecutions.” Mot. at 3, ¶ 11. The

   government already refuted these claims at the August 12, 2019 hearing and in writing, see Opp’n

   Mot. Continuance, at 4-7, and the government’s discovery log shows how far off defendants’

   misconduct claims are from the facts. Rather, the discovery log demonstrates the extensive and

   ongoing efforts by the government to produce all relevant evidence, including evidence that

   exceeds Rule 16 obligations. In addition, the log verifies that the recent productions are minimal;

   literally a few dozen documents compared to the million documents produced more than ten

   months before trial. Ex. 2.

    IV.    Sanctions Are Not Appropriate

           Defendants’ proposed remedies are unwarranted and not supported by law. See United

   States v. Turner, 871 F.2d 1574, 1580 (11th Cir. 1989) (noting “[e]xclusion of relevant evidence

   is an extreme sanction”) cert. denied, 493 U.S. 997 (1989); United States v. Ramamurphy, 2019

   WL 451175 (S.D. Fla. Feb. 5, 2019). Brady does not “create a broad, constitutionally required

   right of discovery.” Jordan, 316 F.3d at 1251-252. “Indeed, a ‘defendant’s right to discover

   exculpatory evidence does not include the unsupervised right to search through the [government’s]

   files.’” Id. In actual misconduct cases, courts are required to choose the least severe remedy, and

   only can administer sanctions for extreme prejudice. Accetturo, 858 F.2d at 681.




                                                   22
Case 9:19-cr-80030-WPD Document 261 Entered on FLSD Docket 02/14/2020 Page 23 of 25



          For all the foregoing reasons, defendants have failed to meet the requirements for sanctions.

   E.g., Bank of Nova Scotia, 487 U.S. at 255. Where there is no actual misconduct and no actual or

   even potential for prejudice, sanctions are inappropriate. If the Court determines that some remedy

   is warranted, a short continuance would cure even a risk of prejudice.

    V.    Defense Claim for Hyde Amendment Attorney Fees Is Contradicted By Eleventh Circuit
          Law

          The claim for attorney fees should be denied because the Hyde Amendment is reserved for

   conduct “without any foundation or basis.” Gilbert, 198 F.3d at 1303. Discovery violations alone

   cannot can support an award of attorney’s fees and costs under the Hyde Amendment. Shaygan,

   652 F.3d at 1315. The Hyde Amendment also does not “license judicial second-guessing of

   prosecutions that are objectively reasonable.” Id. at 1314. The prosecution’s conduct cannot be

   objectively unreasonable where they took diligent efforts to pursue information favorable to the

   defense, and then disclosed information as it was received. Otherwise, every case with late Brady

   disclosures would results in sanctions and attorneys’ fees, a proposition clearly contradicted by the

   numerous Eleventh Circuit cases holding there were no Brady violations in cases where the

   evidence was disclosed during or after trial. E.g., Bueno-Sierra, 99 F.2d at 379-80.

          In addition, the defense claim that the indictment relied on a faulty scientific premise is

   wrong and unsubstantiated. The Supreme Court has noted that “so long as the prosecutor has

   probable cause to believe that the accused committed an offense defined by statute, the decision

   whether or not to prosecute, and what charge to file or bring before a grand jury, generally rests

   entirely in his discretion.” Bordenkircher v. Hayes, 434 U.S. 357, 364 (1978) (emphasis added).

   Here, the DEA’s expert structural chemists have consistently opined to the prosecution team since

   February 2017 that dimethazine and methylstenbolone are substantially similar to listed anabolic

   steroids. In any event, reliance by the prosecution on an opinion from a government expert is


                                                    23
Case 9:19-cr-80030-WPD Document 261 Entered on FLSD Docket 02/14/2020 Page 24 of 25



   objectively reasonable, particularly where the defendants own marketing of the products claimed

   they were similar to anabolic steroids.

                                             CONCLUSION

          Therefore, the Government respectfully requests that the Court deny the motion to dismiss

   and for sanctions, and make a finding that the government did not commit misconduct as a matter

   of law and fact.

                                               Respectfully submitted,

                                               ARIANA FAJARDO ORSHAN
                                               UNITED STATES ATTORNEY

                                               GUSTAV W. EYLER
                                               DIRECTOR
                                               U.S. DEPARTMENT OF JUSTICE
                                               CONSUMER PROTECTION BRANCH


                                                       /s/ Alistair Reader
                                         By:   ALISTAIR F. A. READER
                                               Court ID A5502377
                                               STEPHEN J. GRIPKEY
                                               Court ID A5502620
                                               Trial Attorneys
                                               DAVID A. FRANK
                                               Court ID A5500486
                                               Senior Litigation Counsel
                                               U.S. Department of Justice
                                               Consumer Protection Branch
                                               450 Fifth Street, NW Suite 6400-South
                                               Washington, DC 20001
                                               Alistair.F.Reader@usdoj.gov
                                               (202) 353-9930
                                               Stephen.Gripkey@usdoj.gov
                                               (202) 307-0048
                                               David.Frank@usdoj.gov
                                               (202) 307-0061
                                               (202) 514-8742 (facsimile)




                                                 24
Case 9:19-cr-80030-WPD Document 261 Entered on FLSD Docket 02/14/2020 Page 25 of 25



                                   CERTIFICATE OF SERVICE

            I hereby certify that on February 14, 2020, a copy of the foregoing document was filed
   electronically with the Clerk of the Court by way of the CM/ECF system. Notice of this filing
   will be sent to all counsel of record by operation of CM/ECF system. Parties may access this
   filing through the CM/ECF system.


                                                               /s/ Alistair Reader
                                                       Alistair F.A. Reader
                                                       Trial Attorney
                                                       U.S. Department of Justice




                                                  25
